DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 6/7/2022.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 25, 35 and 41 have been amended.
Claim 1-44  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0003]) the need for medical care establishments to use and share medical case information during patient treatment. So a need exists to organize these human interactions by managing provider roles during medical care using the steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc.  Applicant’s method/apparatus/system is therefore a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-44 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 25, 35 and 41 is/are directed to the abstract idea of “managing provider roles during medical care,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-44 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/apparatus/system for performing the steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc., that is “managing provider roles during medical care,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-44 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices (Applicant’s Specification [0005], [0026], [0030]-[0035]), etc.) to perform steps of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-44 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices, etc.). At paragraph(s) [0005], [0026], [0030]-[0035], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices,” etc. to perform the functions of “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc. The recited “user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-44 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 26-34, 36-40 and 42-44 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 26-34, 36-40 and 42-44 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 26-34, 36-40 and 42-44 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 25, 35 and 41.

Response to Arguments
Applicant’s arguments filed 6/7/2022 with respect to claims 1-44 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 6/7/2022.
Applicant’s arguments filed on 6/7/2022 with respect to claims 1-44 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Improvements - Real Time Tracking 
Applicant argues that the ability to track cases in real-time is a “vast improvement,” but the recited improvement appears to be an improvement in reducing the time it would take a runner to update a white board. Applicant appears to be admitting that Applicant’s real time tracking is directed to improving an existing method of organizing human interactions. An abstract idea improved using generically recited additional computer elements is an abstract idea. Applicant’s argument is not persuasive. 
Significantly More
Further, the Examiner is not persuaded that “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0005], [0026], [0030]-[0035] describing generic computer components (i.e. user interfaces, displays, networks, processors, mobile phones, personal computers, mobile devices, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method/apparatus add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “receiving inputs, facilitating tracking, communicating authentication information, retrieving interfaces and identifications of subsets of records, receiving user selections, retrieving interfaces, communicating updates, receiving confirmations,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.







Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626